Order filed September 28, 2021.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-21-00520-CV



                     IN RE RYAN ZIMMERMAN, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               309th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2013-62926

                                      ORDER

      On September 15, 2021, relator Ryan Zimmerman filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable Linda
Dunson, presiding judge of the 309th District Court of Harris County, to set aside
its June 24, 2021, order holding relator in contempt for possession and access
violations and failure to pay child support.
       Relator’s appendix to his petition for writ of mandamus contains multiple
documents with unredacted sensitive information of relator’s minor children. See
Tex. R. App. P. 9.9(a)(3). Parties are required to redact all sensitive information in
documents filed in this court unless the inclusion of the sensitive data is
specifically required by a statute, court rule, or administrative regulation. Id.
9.9(b). There is no statute, court rule, or administrative regulation requiring the
inclusion of sensitive data.

       Accordingly, we ORDER relator to redact all sensitive information from the
documents included with his appendix to the petition and refile them in this court
on or before October 1, 2021. Relator’s failure to comply with this order will
result in the denial of relator’s petition.

                                          PER CURIAM

Panel consists of Justices Wise, Bourliot, and Zimmerer.




                                              2